Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-923
                        Lower Tribunal No. 19-7413
                           ________________


               People's Trust Insurance Company,
                                 Petitioner,

                                     vs.

                           Enrique Gonzalez,
                                Respondent.

      A Writ of Certiorari to the Circuit Court for Miami-Dade County,
Beatrice Butchko, Judge.

       Cole Scott & Kissane, P.A., and David C. Borucke (Tampa), for
petitioner.

     Marin, Eljaiek, Lopez, & Martinez, P.L., and Steven E. Gurian, for
respondent.


Before FERNANDEZ, LOGUE, and LOBREE, JJ.


                    ON PETITION FOR CERTIORARI

     LOGUE, J.
      In this first party insurance case, People’s Trust Insurance Company,

the defendant below, appeals an order granting partial summary judgment

and directing it to pay Enrique Gonzalez $70,800 for fire damage to his house

within ten days of the date of the order. The order, however, leaves

unresolved other, factually related claims including one for fire damage to

personal property. Because the order does not complete the judicial labor in

the trial court on factually related matters, the order under review does not

qualify as a partial final judgment, which would be appealable as a final order.

See Fla. R. Civ. P. 9.110(k). At the same time, the order is not on the list of

non-final orders authorized by the Supreme Court to be appealed on an

interlocutory basis. See Fla. R. Civ. P. 9.130. For this reason, we previously

informed the parties that the matter would be treated as a petition for

certiorari and ordered responses accordingly.

      “To grant certiorari relief, there must be: ‘(1) a material injury in the

proceedings that cannot be corrected on appeal (sometimes referred to as

irreparable harm); and (2) a departure from the essential requirements of the

law.’” Fla. Power & Light Co. v. Cook, 277 So. 3d 263, 264 (Fla. 3d DCA

2019) (quoting Nader v. Fla. Dep’t of Highway Safety & Motor Vehicles, 87

So. 3d 712, 721 (Fla. 2012)). Courts have consistently found that an order

resolving only part of a civil lawsuit by requiring a party to make an interim



                                       2
payment while leaving intertwined factual matters unresolved presents the

type of irreparable harm and departure from the essential requirements of

the law remediable by issuance of a writ of certiorari. See, e.g., Team Richco,

LLC v. Rapid Sec. Sols., LLC, 290 So. 3d 629, 630 (Fla. 2d DCA 2020)

(issuing writ and quashing partial judgment that results in “irreparable injury

where it authorizes execution prior to entry of a final, appealable order”); East

Ave., LLC v. Insignia Bank, 136 So. 3d 659, 665 (Fla. 2d DCA 2014) (same).

      Petition granted; the portions of the order that require payment prior to

the entry of a final judgment are quashed.




                                       3